DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5 and 7-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 2011/0315344 A1 in view of Tuma et al., US 2009/0269521 A1 and further in view of Minor, US 2008/0314073 A1 for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to appreciate the importance of the dielectric constant of an immersion fluid. The examiner concedes the argument, but applicant has not put forth any evidence in what amounts to an argument of unexpected properties. Applicant has prepared a number of hydrofluoroolefins, some with a dielectric content of less than 2.5 and some with a dielectric constant of greater than 2.5, but there is no evidence that applicant did anything with the hydrofluoroolefins aside from measuring their dielectric constants. What happens when these hydrofluoroolefins are used as immersive coolants? Do the experimental samples .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761